Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Species I, Figs. 1 and 2 (claims 1-7, 13, 15, 16, 18-20, 31, 33, 34 and 37-39) in the reply filed on 5/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21, 27 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 13, 16, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley (US 3,476,633).
	Henley discloses a tire building drum with a first sleeve (7), the drum including a rotatable drum body (14/20/22/24/62 etc.) and the sleeve having axially opposite circumferential edges extending in the circumferential direction around the drum body.  Further, the drum comprises a first release member (6/9) movable relative to the drum body from a release position to a fixation position by an actuator (16/30/26 and associated motors in housing supporting one end of the shaft) - note esp. col. 5, line 70 - col. 6, line 5 as well as col. 3, lines 42-61.  Since the actuator (shaft and associated motor) is remote from the release member, it remotely controls the release of the sleeve.  Further, the edges of the sleeve are fixed in direct contact with part of the drum body (e.g. part 62).  This anticipates claim 1 as well as the associated method of claim 39.  As to claim 2, as already noted, the actuator (shaft and associated motor) is remote from the release member and thus the release member is remotely controlled.  As to claims 4-5, the release direction is axial and the actuator effects linear axial motion.  As to claims 6-7 and 37, drive element (16) for the actuator extends inside drum shaft (14) upon which the drum is mounted.  As to claim 13, the entire edge of the sleeve is released when in the release position.  As to claim 16, the actuator can drive the drum segments (10) and can move “further” than some lesser distance to release the center sleeve, this claim being directed to an apparatus and not any particular building method.
Claims 3 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US 3,476,633).
	As to claim 3, as at least the motor for the actuator would be in the housing supporting one end of the shaft and any control thereof would be even further remote and given the relatively large axial size of many tires (and thus the drums upon which they are made), it would be have been obvious to control the axial movement of the release member from a position spaced at least 20 centimeters as claimed.
	As to claim 38, to include a control unit is well known and typical for most modern industrial/assembly machines and would have been obvious to include with the Henley drum for the obvious productivity and operability reasons that would be expected to accompany including control in an industrial process, only the expected and predictable results being achieved.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henley (US 3,476,633) as applied to claim 1 above, and further in view of Henley (US 3,695,974).
	Henley ‘633 does not disclose a biasing member for the release member but does indicate that pins (9) are moved to release and fix the sleeve.  Henley ‘974 discloses similar pins used to fix/release a replacement center section and suggests that one pin (54-56) be spring biased into the fixing position and that this is “particularly suitable for quick, easy and efficient mounting and removal of spacer segments” (col. 5, lines 59-62).  To bias one of the pins into the fixation position in Henley ‘633 would therefore have been obvious to provide this particularly quick, easy and efficient mounting/removal.  
Claims 18-20, 31, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 18-20, while it is known in general to include pivotal arms on a tire drum for pressing (e.g. to deform a turn-up bladder), a drum as defined in claim 1 with the additional features of claim 16 and 18 would not have been obvious, it being noted that the closest prior art to Henley (US 3,476,633) would not teach or render obvious a drum as claimed using further travel of an actuator for plural pivotable arms to move the release member from the fixation position to the release position.  
	As to claim 31, 33, and 34, while Henley (US 3,476,633) includes a center section and a turn-up section with an inflatable turn-up bladder, there is no release member configured as claimed for the turn-up bladder, the release member, etc. instead being for the center sleeve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
May 28, 2022